Case 16-36338        Doc 47     Filed 03/25/19     Entered 03/25/19 16:33:16          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 36338
         Akieem Johnson
         Casethia V Johnson
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/15/2016.

         2) The plan was confirmed on 04/06/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/16/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/05/2017, 09/26/2018.

         5) The case was Dismissed on 11/08/2018.

         6) Number of months from filing to last payment: 24.

         7) Number of months case was pending: 28.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-36338             Doc 47         Filed 03/25/19      Entered 03/25/19 16:33:16                 Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                      $3,305.60
           Less amount refunded to debtor                                  $101.52

 NET RECEIPTS:                                                                                               $3,204.08


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $3,060.26
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $143.82
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $3,204.08

 Attorney fees paid and disclosed by debtor:                           $350.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim        Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP as agent for       Unsecured           0.00        108.69           108.69           0.00       0.00
 CARS TO GO                                Unsecured      9,486.00            NA               NA            0.00       0.00
 CENTRAL CREDIT SERVICE                    Unsecured      1,000.00            NA               NA            0.00       0.00
 CENTRAL CREDIT SERVICE                    Unsecured         105.00           NA               NA            0.00       0.00
 City of Chicago Department of Revenue     Unsecured           0.00      2,191.60         2,191.60           0.00       0.00
 Credit Acceptance Corp                    Secured       14,439.00     14,390.27        14,390.27            0.00       0.00
 Credit Collection Serv                    Unsecured         452.00           NA               NA            0.00       0.00
 Debt Recovery Solutions                   Unsecured         952.00           NA               NA            0.00       0.00
 Debt Recovery Solutions                   Unsecured         100.00           NA               NA            0.00       0.00
 First Premier Bank                        Unsecured         439.00           NA               NA            0.00       0.00
 Gla Collection Co Inc                     Unsecured         566.00           NA               NA            0.00       0.00
 Gla Collection Co Inc                     Unsecured         481.00           NA               NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Unsecured     15,454.00            NA               NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Unsecured     10,563.00            NA               NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Unsecured           0.00           NA               NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Unsecured           0.00           NA               NA            0.00       0.00
 Internal Revenue Service                  Unsecured           0.00      4,961.70         4,961.70           0.00       0.00
 Internal Revenue Service                  Priority       3,500.00         756.18           756.18           0.00       0.00
 Lypham Property Rentals                   Unsecured      1,900.00            NA               NA            0.00       0.00
 MIRAMEDRG                                 Unsecured         521.00           NA               NA            0.00       0.00
 Quantum3 Group                            Unsecured           0.00        255.00           255.00           0.00       0.00
 Resurgent Capital Services                Unsecured         772.00        772.34           772.34           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-36338        Doc 47      Filed 03/25/19     Entered 03/25/19 16:33:16             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00               $0.00             $0.00
       Mortgage Arrearage                                     $0.00               $0.00             $0.00
       Debt Secured by Vehicle                           $14,390.27               $0.00             $0.00
       All Other Secured                                      $0.00               $0.00             $0.00
 TOTAL SECURED:                                          $14,390.27               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                  $756.18               $0.00             $0.00
 TOTAL PRIORITY:                                            $756.18               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $8,289.33               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $3,204.08
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                       $3,204.08


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/25/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
